Case 3:21-cr-00045-MMH-MCR Document 1 Filed 05/12/21 Page 1 of 3 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

a heres
C1 AWH 1202

¥ CASE NO. 2
18 U.S.C. §1708 So ™
2 oan

INpIcTMEnr | Boieare4S-MMR -MCR

JEREMY G. JONES

The Grand Jury charges:

COUNTS ONE THROUGH THREE
On or about November 27, 2020, in the Middle District of Florida, the
defendant,
JEREMY G. JONES,
did knowingly steal and take from an authorized depository for mail matter three

packages and did knowingly remove from those packages the articles and things

contained therein, as specifically described below:

 

Count | Article and Thing

 

One Apple Watch

 

Two Cartier Ring

 

Three AMD Hard Drive

 

 

 

 
Case 3:21-cr-00045-MMH-MCR Document1 Filed 05/12/21 Page 2 of 3 PagelD 2

In violation of 18 U.S.C. § 1708.

A TRUE BILL,

Zont ba

Foreperson

KARIN HOPPMANN
Acting United States Attorney

ay UE

Michael J. Cdolican
Assistant United States Attorney

LS Kwa

Kelly Karagé
Assistant United States Attorney
Deputy Chief, Jacksonville Division

  
FORM OBD-34
5/5/21 Revised

Case 3:21-cr-00045-MMH-MCR Document 1 Filed 05/12/21 Page 3 of 3 PagelD 3

No.

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
vs.

JEREMY G. JONES

 

 

INDICTMENT

Violations: Cts. 1-3: 18 U.S.C. § 1708

 

 

A true bill,

Foreperson

 

 

Filed in open court this | Zh day

of May, 2021.

naceS Purollt

Clerk

 

 

 

Bail $

 

 

 

GPO 863 525
